DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "6a" have both been used to designate heat insulating layer (as claimed in claims 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings fail to show “the sample is disposed near a bottom surface of the temperature control space in a state of being held by a sample plate” (as claimed in claim 7). Is the sample positioned on sample plate 10? Is the sample positioned between rack 8 and sample plate 10? The drawings also fail to show “the sample temperature adjustment device is an autosampler for a liquid chromatograph” (as claimed in claim 8) in a broadest sense.

(as claimed in claim 7) and “the sample temperature adjustment device is an autosampler for a liquid chromatograph” (as claimed in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Allowable Subject Matter
Claims 1-8 contains allowable subject matter over the prior art of record.  



The best prior art found to record is Kenichi Yasunaga – JPWO2015162680, which teaches a sample temperature adjustment device (fig.1) for an analysis device ([0002-0003]: autosampler corresponds to “an analysis device”), comprising: a temperature control space 2 for controlling a temperature of a sample 20 by containing the sample 20 inside; a heat insulating layer enclosing the temperature control space 2 so that the temperature control space 2 is thermally separated from outside air of the sample temperature adjustment device (fig.1; [0020]: sample temperature control device has a heat insulating housing 2 and inside is a closed space); a cooling part for cooling the temperature control space 2 ([0015, 0021]). However, Kenichi Yasunaga fails to disclose a heat transfer plate covering at least a part of outer surfaces of the heat insulating layer; and a heater that heats the heat transfer plate to prevent condensation on a surface of the heat transfer plate, in combination with the remaining limitations of a sample temperature adjustment device for an analysis device as claimed in independent claim 1.

Another best prior art found to record is Inoue – US 20150355061, which teaches a sample temperature adjustment device (fig.1) for an analysis device ([0002, abstract]: autosampler corresponds to “an analysis device”), comprising: a temperature control space 11 for controlling a temperature of a sample by containing the sample inside ([0028]: sample contained in sample container 3, wherein sample container 3 is positioned inside chamber 11, wherein chamber 11 corresponds to “a temperature control space”); a cooling part 13 for cooling the temperature control space 11 ([0034]). However, Inoue fails to disclose a heat transfer plate covering at least a part of outer surfaces of the heat insulating layer; and a heater that heats the heat transfer plate to prevent condensation on a surface of the in combination with the remaining limitations of a sample temperature adjustment device for an analysis device as claimed in independent claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-8 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861